                Case 3:16-cv-05945-BHS Document 39 Filed 10/30/18 Page 1 of 3




 1                                                                                      Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF WASHINGTON
 8
                                            AT TACOMA
 9
     NORA WILLIAMS,                                                NO. C16-5945 BHS
10
11                                       Plaintiff,                DEFENDANT’S
12                                                                 MOTION FOR COSTS
                                v.
13                                                                 Noting Date: November 16, 2018
   RICHARD V. SPENCER, Secretary of the
14
   Navy,
15
                       Defendant.
16
17
              Defendant Spencer, by and through Annette L. Hayes, United States Attorney,
18
     Western District of Washington, and Patricia D. Gugin, Assistant United States Attorney for
19
     said District, as the prevailing party in this matter, hereby submits to the Court this Motion
20
     for Costs, pursuant to Fed. R. Civ. P. 54 1 and Local Civil Rule 54, in the amount of
21
     $3,020.23. Defendant’s Bill of Costs, which includes documentation in support of each
22
     itemized cost, is filed herewith. These costs include the following:
23
              Court reporter fees for the discovery depositions of witnesses David Herriott,
24
     Meranda Jackson, Charles Monie, Christopher Murphy, and Nora Williams. See
25
     28 U.S.C. § 1920 (2). These costs total $3,020.23. The costs of these deposition transcripts
26
27
     1
       The Ninth Circuit has construed Fed. R. Civ. P. 54(d) (1) as creating a “presumption in favor of an award of costs” to
28   the prevailing party. See, e.g., Save Our Valley v. Sound Transit, 335 F.3d 932, 945 (9th Cir. 2003).



         DEFENDANT’S MOTION FOR COSTS - 1                                                        UNITED STATES ATTORNEY
                                                                                               1201 Pacific Avenue, Suite 700
         C16-5945 BHS                                                                           Tacoma, Washington 98402
                                                                                                      (253) 428-3800
             Case 3:16-cv-05945-BHS Document 39 Filed 10/30/18 Page 2 of 3




 1 are recoverable because these depositions were “necessarily obtained for use in the case.” 28
 2 U.S.C. § 1920 (2); Alflex Corp. v. Underwriters Labs., Inc., 914 F.2d 175, 177 (9th Cir.
 3 1990) (holding that statutorily allowable costs include deposition transcripts). Specifically,
 4 Defendant Spencer relied on the transcripts in moving for summary judgment. “Depositions
 5 are ‘necessarily obtained’ when they are or will be used in connection with trial or summary
 6 judgment, for impeachment, or to show damages.” Gravelle v. Kiander, Case No. C13-
 7 1911JLR (Dkt. #106) at p. 4-5 (granting cost of deposition transcript, which was used for
 8 summary judgment motion, and citing cases). In this case, Defendant cited to and relied on
 9 these depositions in moving for summary judgment, Dkt. #30, 40, or in responding to
10 Plaintiff’s opposition to Defendant’s motion for summary judgment. See id. Therefore,
11 Defendant is entitled to recover his costs.
12
13         Dated this 1st day of November, 2018.
14
                                                    Respectfully submitted,
15
16                                                  ANNETTE L. HAYES
                                                    United States Attorney
17
18                                                  s/ Patricia D. Gugin
                                                    PATRICIA D. GUGIN, WSBA #43458
19
                                                    Assistant United States Attorney
20                                                  United States Attorney’s Office
                                                    1201 Pacific Ave., Suite 700
21
                                                    Tacoma, WA 98402
22                                                  Phone: 253-428-3832
23                                                  E-mail: pat.gugin@usdoj.gov

24
25
26
27
28


     DEFENDANT’S MOTION FOR COSTS - 2                                       UNITED STATES ATTORNEY
                                                                          1201 Pacific Avenue, Suite 700
     C16-5945 BHS                                                          Tacoma, Washington 98402
                                                                                 (253) 428-3800
            Case 3:16-cv-05945-BHS Document 39 Filed 10/30/18 Page 3 of 3




1                                   CERTIFICATE OF SERVICE
2         The undersigned hereby certifies that she is an employee/contractor in the Office of
3 the United States Attorney for the Western District of Washington and is a person of such
4 age and discretion as to be competent to serve papers;
5         It is further certified that on this date, I electronically filed the foregoing with the
6 Clerk of the Court using the CM/ECF system, which will send notification of such filing to
7 the following CM/ECF participant(s):
8
     Chalmers C. Johnson
9
     Chalmers@gsjoneslaw.com
10
11
          Dated this 1st day of November, 2018.
12
13
                                               /s/ Rebecca L. Clauson
14                                             REBECCA L. CLAUSON, Legal Assistant
                                               United States Attorney’s Office
15
                                               1201 Pacific Avenue, Suite 700
16                                             Tacoma, WA 98402
                                               Phone: 253-428-3800
17
                                               E-mail: Rebecca.clauson@usdoj.gov
18
19
20
21
22
23
24
25
26
27
28


     DEFENDANT’S MOTION FOR COSTS - 3                                          UNITED STATES ATTORNEY
                                                                             1201 Pacific Avenue, Suite 700
     C16-5945 BHS                                                             Tacoma, Washington 98402
                                                                                    (253) 428-3800
